This case and two companion cases are before us on motions for leave *Page 422 
to file petitions for mandamus against the county judge of Rockwall County so as to require him to accept pleas of guilty offered by the relators, and assess the proper fine, in certain misdemeanor prosecutions pending against them in the County Court of that county.
This court has original jurisdiction in proper cases to issue a mandamus against "any district judge, or Court of Civil Appeals or judge of a Court of Civil Appeals, or officer of the State government, except the Governor." Art. 1526, Sayles' Civil Statutes. The enumeration in the statute of district judges and the judges of Courts of Civil Appeals as the classes of judicial officers against whom this court may issue the writ of mandamus in the exercise of original jurisdiction, excludes any power in the court to so award the writ against a county judge, unless he may be regarded as an "officer of the State government." He is not such an officer in the sense in which that term is used in the statute. Travis County v. Jourdan, 91 Tex. 217,42 S.W. 543.
We have no jurisdiction of the proceeding, and the motion is accordingly denied.